Mr. Justice Thomson delivered the opinion of the court. Abstract of the Decision. Bnxs and notes, § BO*—what constitutes promissory note based upon sufficient consideration. A paper signed by a student in a school for advertising, subscribing for and acknowledging the receipt of a scholarship in the school and promising to pay to a certain person, the president of the school, a certain sum according to certain payments, and specifying the character of the instruction, was a promissory note, based upon sufficient consideration.